Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1-18 are allowed.
Regarding Claim 1,
Park et al (US 20130242228) discloses (Fig. 1, Fig. 2, and Fig. 20) display device, comprising: a display unit, comprising: a light emitting unit (500); and a light converting layer (100 and 200) disposed on the light emitting unit (500), wherein the display unit emits an output light under an operation of a highest gray level, the output light has an output spectrum, an intensity integral of the output spectrum from 380 nm to 489 nm ([0115], blue light, 450nm) defines as a first intensity integral, an intensity integral of the output spectrum ([0115], when light passes through the red color filter 230R it has a intensity value of 630 nm) which is an overlapping range of the claimed 490 nm to 780 nm defines as a second intensity integral, a ratio of the first intensity integral over the second intensity integral defines as a first ratio, and the first ratio is greater than 0% and less than or equal to 7.5%.
First intensity value: 450 nm Second intensity value: 630 nm
First ratio = First intensity / second intensity: 450 nm / 630nm = 0.714 = 71.4% NOT 7.14% . Therefore the ratio would NOT be in a range in between 0% to 7.5%.

Claims 2-18 depends on Claim 1, therefore are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/LUCY P CHIEN/Primary Examiner, Art Unit 2871